IN THE UNITED STATES DISTRICT COURT

UNITED STATES OF AMERICA

 

v. 1:20CR_.4] 4-1

CHAIM PINTO

The United States Attorney charges:

On or about November 2, 2016, in the County of Hoke, in the Middle
District of North Carolina, CHAIM PINTO, an alien, cast a vote in an election
held fox the purpose of electing a candidate for the ‘office of President, Vice
President, Member of the United States Senate, and Member of the United
States House of Representatives; in violation of Title 18, United States Code,
Section 611.

DATED: August 13, 2020

Voetthas AI Date
MATTHEW G.T. MARTIN
United States Attorney

orp ter
STEPHEN T. INMAN
Assistant United States Attorney

Case 1:20-cr-00319-UA Documenti1 Filed 08/13/20 Page 1 of 1
